Filed 6/27/22


                        CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                   DIVISION ONE

                            STATE OF CALIFORNIA



 LG CHEM, LTD.,                          D079718

         Petitioner,                     (San Diego County
                                         Super. Ct. No. 37-2019-00047411-
         v.                              CU-PO-CTL)

 THE SUPERIOR COURT OF SAN
 DIEGO COUNTY,

         Respondent;



 RYAN LAWHON,

         Real Party in Interest.


       ORIGINAL PROCEEDING in mandate. Timothy Taylor, Judge.
Petition granted.
       Lewis Brisbois Bisgaard & Smith, Jeffry A. Miller and Wendy S. Dowse
for Petitioner.
       No appearance for Respondent.
       Singleton Schreiber McKenzie & Scott, Singleton Schreiber, J. Domenic
Martini, Benjamin I. Siminou and Harini P. Raghupathi for Real Party in
Interest.
                               INTRODUCTION
      Ryan Lawhon, a California resident, alleged he was severely injured
when an 18650 lithium-ion battery he bought from a San Diego vape shop
suddenly exploded in his pants pocket. In addition to the vape shop and vape
distributor, he sued LG Chem Ltd. (LG Chem), the South Korean
manufacturer of 18650 lithium-ion batteries (18650 batteries), for negligence
and product liability. The trial court denied LG Chem’s motion to quash
service of summons for lack of personal jurisdiction, finding the court’s
exercise of specific jurisdiction over LG Chem comported with federal due
process. LG Chem petitioned this court for writ of mandate directing the
trial court to vacate its order denying the motion to quash. We issued an
order directing real party-in-interest Lawhon to show cause why the relief
sought should not be granted. We now grant the petition and direct the trial
court to vacate its order denying the motion to quash and enter a new order
granting the motion.
      The jurisdictional facts are not disputed: LG Chem sold 18650
batteries as industrial component products to original equipment
manufacturers and battery packers who sell to original equipment
manufacturers. It did not design, manufacture, distribute, advertise or sell
the batteries for sale to or use by individual consumers as standalone,
replaceable batteries. It had no connection to the vape shop or the vape
distributor responsible for selling the defective battery that injured Lawhon.
Its activities in California consisted of sales of 18650 batteries to three
California companies in the electric vehicle industry for use in electric
vehicles. The question presented is whether Lawhon’s personal injury claims
arise out of or relate to those sales. We conclude they do not. Thus, the




                                        2
exercise of jurisdiction over LG Chem in this California lawsuit is not
consistent with due process.
               FACTUAL AND PROCEDURAL BACKGROUND
                                        I.
                               Lawhon’s Claims

        Lawhon alleged he purchased an 18650 battery 1 at a San Diego vape
shop called Vapin’ the 619. The battery did not come in a package. The vape
shop “simply placed it in a plastic bag.” On February 7, 2019, Lawhon put
the battery in his pants pocket, along with another identical battery he
previously purchased from the same vape shop and his car keys. One of the
batteries “suddenly exploded” in his pocket, severely burning his leg and
hand. Lawhon spent “nearly a week” in the hospital, and missed “multiple
weeks of work” as a result of his injuries.
        On September 9, 2019, Lawhon filed an unverified complaint for
damages against four named defendants: Vapin America LLC (Vapin
America), a Nevada limited liability corporation with its principal place of
business in San Diego County; and It Is What It Is-II, LLC, Morija, LLC, and
Flame LLC, three California limited liability corporations with their
principal places of business in San Diego County that were in “some
combination” doing business as Vapin’ the 619. He alleged, on information
and belief, that Vapin America sold the battery that injured him to the vape
shop.
        Lawhon also alleged, on information and belief, there were unknown
defendants, Does 1 through 50, who were “in some manner responsible” and


1     The parties explain that “18650” refers to the size and shape of the
batteries: they are 18 millimeters wide, 65 millimeters longor
approximately 0.7 inches wide and 2.6 inches longand cylindrical.

                                        3
legally liable to him because they “design[ed], manufactur[ed], or
distribut[ed] the defective product.” On December 17, 2020, Lawhon
substituted LG Chem for Doe 3 with a form amendment to the complaint.
Against all defendants, Lawhon asserted a cause of action for negligence and
strict liability causes of action for design defect, manufacturing defect, and
failure to warn.
                                     II.
               LG Chem’s Motion to Quash Service of Summons
      On June 9, 2021, LG Chem specially appeared and moved to quash
service of summons for lack of personal jurisdiction. Lawhon was granted
leave to conduct jurisdictional discovery. On October 29, Lawhon filed his
opposition to the motion to quash. He conceded the trial court could not
assert general jurisdiction over LG Chem but argued LG Chem’s contacts
with California were sufficient to support specific jurisdiction. The trial court
agreed with Lawhon and denied LG Chem’s motion to quash on November
12. LG Chem filed its petition for writ of mandate on November 22.
      We summarize the jurisdictional evidence produced by LG Chem, on
which both sides relied, and the relevant proceedings.
A.    Jurisdictional Evidence
      In support of its motion to quash, LG Chem submitted a declaration
from Kiwon Choi, a former LG Chem sales professional responsible for sales
of the type of battery that allegedly injured Lawhon. During jurisdictional
discovery, LG Chem responded to written discovery and produced Choi to be




                                           4
deposed as its designated representative. 2 The following jurisdictional facts
are derived from these sources.
      LG Chem is a South Korean company with headquarters and principal

offices in Seoul, South Korea. 3 It had no office or employees in California,
nor was it registered to do business in California. It did not own or lease real
property in this state. It did not have a registered agent for service of process
in California.




2     LG Chem’s responses to jurisdictional discovery were produced
pursuant to a stipulated protective order prohibiting dissemination of any
trade secret information disclosed in the responses. To the extent the parties
included LG Chem’s assertedly protected trade secret information in
subsequent filings, the information was redacted from the filed documents
and the unredacted documents were lodged conditionally under seal. In this
court, LG Chem moved for an order sealing the unredacted versions of the
following trial court submissions on the ground they contain its trade secrets,
namely, confidential customer- and product-specific pricing information:
Lawhon’s unredacted opposition brief, excerpts of the transcript of LG
Chem’s designated representative, LG Chem records of sales to three
California companies, and a spreadsheet summarizing these sales. On
December 22, 2021, we issued an order granting the motion to seal pursuant
to California Rules of Court, rules 2.550(d) and 8.46(d)(6). Accordingly, in
this opinion, we do not include the names of LG Chem’s California customers,
the specific number of batteries sold, or the specific dollar amounts generated
from these sales, based on our prior determination that this is confidential
trade secret information of LG Chem.

3      LG Chem’s evidence did not specify the company’s legal form of
organization (e.g., corporation, limited liability corporation, etc.). The legal
form of a business entity is relevant to the determination of its citizenship.
(See, e.g., BouMatic, LLC v. Idento Operations, BV (7th Cir. 2014) 759 F.3d
790, 791 [observing that “[c]lassification of a foreign business entity can be
difficult”].) Here, we are not required to determine LG Chem’s citizenship,
because there is no dispute it is not domiciled in California and is not subject
to general jurisdiction in this state.

                                        5
      LG Chem did not conduct business with Vapin America, the entity
alleged to have sold the defective battery to Vapin’ the 619. It also did not
conduct business with Vapin’ the 619, the vape shop that allegedly sold the
defective battery to Lawhon, or with the three entities doing business as the
vape shop. LG Chem did not authorize any of these entities to advertise,
distribute, or sell LG Chem’s 18650 batteries for use by individual consumers
as standalone, replaceable batteries for any purpose. Indeed, LG Chem did
not have any licensed dealers or retailers of 18650 batteries in California, nor
did it authorize or advertise consumer repair or replacement services for
18650 batteries in this state.
      If the 18650 battery that injured Lawhon was, in fact, an LG Chem

battery, 4 it was not designed or manufactured in California. LG Chem
manufactured 18650 batteries “for use by sophisticated companies in specific
applications, such as power tools, where the cells are encased in a battery

pack with protective circuitry.” 5 The batteries are sold as “industrial
component products” and only to original equipment manufacturers or




4     Lawhon filed a declaration of an expert who averred he had examined
the batteries possessed by Lawhon on February 7, 2019 “using computed
tomography (CT) scan.” The expert opined “the impacted batteries” were
manufactured by LG Chem. LG Chem asserted that fact had not yet been
established, claiming “[c]ounterfeit cells are ubiquitous and determining
whether an 18650 cell is an authentic LG Chem cell requires inspection by
one of LG Chem’s experts,” which had not occurred.

5    LG Chem no longer manufactures or sells 18650 batteries. As of
December 1, 2020, LG Energy Solution, Ltd., “a spin-off” of LG Chem, does.

                                       6
battery packers. 6 LG Chem never sold 18650 batteries to vape shops or vape
distributors. And it did not advertise, market or solicit buyers for its 18650
batteries in California; instead, “the customers seek [LG Chem] out.”
      LG Chem did not design, manufacture, distribute, advertise, or sell
18650 batteries to be sold to, or used by, individual consumers as standalone,
replaceable batteries. Nor did LG Chem authorize any wholesaler,
distributor, retailer, or other individual or entity to do so.
      In the two-year period leading up to Lawhon’s injury on February 7,
2019, LG Chem’s sales of 18650 batteries in California were to three
companies in the electric vehicle industry, and the 18650 batteries sold to
these customers were for use in electric vehicles. LG Chem’s records
pertaining to these sales showed the batteries were shipped directly from LG
Chem in South Korea to the three companies in California. The number of
shipments was fewer than 100, although the number of batteries sold, and
the dollars generated from these sales, were in the millions.
      When a potential customer contacted LG Chem about 18650 batteries,
LG Chem would first verify the customer was an original equipment
manufacturer or battery packer “because LG Chem only does business with
these kinds of companies.” LG Chem and the customer would then “discuss
the specifications of the battery cell that the potential customer would need
and then . . . look at the appropriate model that would be the best fit for the
application that the customer wants to put the battery cells in[.]”
      LG Chem would only sell batteries to customers that signed a
declaration of commitment stating the customer “will not sell the battery


6    Battery packers place battery cells into battery packs or battery
modules and then sell the battery packs or modules to original equipment
manufacturers.

                                         7
cells as loose individual cells and [will] always make sure that the cells are
placed in a battery pack or battery module together with the relevant safety
devices or the battery cells are put into finished products and sold as such.”
LG Chem started doing that in 2016, after a person “alleged that a battery
cell that he put in his E-cigarette caused him harm and because [LG Chem]
wanted to prevent anything like that from ever happening again[.]” LG
Chem also added warning labels to the outside of its 18650 batteries.
B.    Parties’ Arguments
      LG Chem argued, as a South Korean company headquartered in Seoul,
it is not subject to the general jurisdiction of the California courts because it
has no continuous and systematic contacts with California such that it may
be considered “ ‘at home’ ” there. LG Chem further argued it was not subject
to the specific jurisdiction of the California courts because it did not
purposefully exploit the California consumer market for standalone batteries.
Rather, it only sold 18650 batteries to three California companies in the
electric vehicle industry as components for use in electric vehicles. Because it
never sold to vape shops or vape distributors, LG Chem asserted that Vapin
America could only have acquired an LG Chem 18650 battery through the
unilateral actions of third parties. Thus, it argued, Lawhon’s claims arise not
out of LG Chem’s contacts but out of the actions of third parties, with no
connection to LG Chem, who sold the standalone batteries to Lawhon.
      Lawhon conceded the trial court could not assert general jurisdiction
over LG Chem but argued it could assert specific jurisdiction. He argued LG
Chem had purposefully availed itself of the benefits and protections of the
California forum by selling its 18650 batteries “to certain, specific original
equipment manufacturers and battery pack manufacturers in California for
the purpose of deriving financial benefit.” Lawhon argued his injury arose


                                        8
from or was related to LG Chem’s contacts with California, because LG Chem
sold batteries “into the California battery market” and he was “was injured
by a battery he purchased in California.” He asserted considerations of fair
play and substantial justice supported the exercise of jurisdiction over LG
Chem.
      LG Chem, in reply, argued the jurisdictional facts showed it did not
serve a California market for standalone consumer batteries, and “trying to
prevent the sale of a product to consumers in a forum State is the opposite of
purposeful availment.” It argued there was no evidence that Lawhon’s
injuries arose out of or related to its sales of 18650 batteries to three
sophisticated electric vehicle customers. It emphasized that considerations of
fairness only became relevant if Lawhon carried his threshold burden of
establishing minimum contacts, which, in LG Chem’s view, he had not.
C.    Trial Court’s Ruling
      Following a hearing, the trial court issued a minute order denying LG
Chem’s motion to quash. The court ruled Lawhon had established that LG
Chem had sufficient contacts with California to support specific jurisdiction.
It found LG Chem had “purposefully directed its activities at California
during the relevant time period by shipping and selling millions of LG 18650
lithium-ion battery cells in California.” The court found Lawhon also
established that his claims were related to these activities, reasoning “it is
sufficient that LG Chem shipped and sold 18650 lithium-ion batteries in
California and one such battery allegedly caused [Lawhon] harm.” The
burden then shifted to LG Chem to show the exercise of jurisdiction would be
unreasonable, but since LG Chem failed to address that showing, the court
denied the motion to quash.




                                        9
                                 DISCUSSION
                                        I.
                              Standard of Review
      We apply settled standards of review to the trial court’s order denying
LG Chem’s motion to quash. “In reviewing a trial court’s determination of
jurisdiction, we will not disturb the court’s factual determinations ‘if
supported by substantial evidence.’ ” (Pavlovich v. Superior Court (2002) 29
Cal.4th 262, 273 (Pavlovich).) “When no conflict in the evidence exists,
however, the question of jurisdiction is purely one of law and the reviewing
court engages in an independent review of the record.” (Vons Companies, Inc.
v. Seabest Foods, Inc. (1996) 14 Cal.4th 434, 449 (Vons); Pavlovich, at p. 273.)
As we have noted, the jurisdictional facts are not disputed as both sides rely
on the same jurisdictional evidence produced by LG Chem. We therefore
review the trial court’s decision de novo.
                                        II.
                              Specific Jurisdiction
      “The Fourteenth Amendment’s Due Process Clause limits a state
court’s power to exercise jurisdiction over a defendant.” (Ford Motor Co. v.
Montana Eighth Judicial Dist. Court (2021) 141 S.Ct. 1017, 1024 (Ford
Motor); accord Bristol-Myers Squibb Co. v. Superior Court (2017) 137 S.Ct.
1773, 1779 (Bristol-Myers).) It “protects an individual’s liberty interest in not
being subject to the binding judgments of a forum with which he has
established no meaningful ‘contacts, ties, or relations.’ [Citation.] By
requiring that individuals have ‘fair warning that a particular activity may
subject [them] to the jurisdiction of a foreign sovereign,’ [citation], the Due
Process Clause ‘gives a degree of predictability to the legal system that allows
potential defendants to structure their primary conduct with some minimum


                                        10
assurance as to where that conduct will and will not render them liable to
suit.’ ” (Burger King Corp. v. Rudzewicz (1985) 471 U.S. 462, 471–472
(Burger King).)
      A California court “may exercise personal jurisdiction on any basis
consistent with the Constitutions of California and the United States.”
(Pavlovich, supra, 29 Cal.4th at p. 268; see Code Civ. Proc., § 410.10.) “The
exercise of jurisdiction over a nonresident defendant comports with these
Constitutions ‘if the defendant has such minimum contacts with the state
that the assertion of jurisdiction does not violate “ ‘traditional notions of fair
play and substantial justice.’ ” ’ ” (Pavlovich, at p. 268; Vons, supra, 14
Cal.4th at p. 444, quoting International Shoe Co. v. Washington (1945) 326
U.S. 310, 316.) “Under the minimum contacts test, ‘an essential criterion in
all cases is whether the “quality and nature” of the defendant’s activity is
such that it is “reasonable” and “fair” to require him to conduct his defense in
that State.’ ” (Pavlovich, at p. 268, quoting Kulko v. California Superior
Court (1978) 436 U.S. 84, 92 (Kulko).)
      There are “two kinds of personal jurisdiction: general (sometimes
called all-purpose) jurisdiction and specific (sometimes called case-linked)
jurisdiction.” (Ford Motor, supra, 141 S.Ct. at p. 1024.) “A state court may
exercise general jurisdiction only when a defendant is ‘essentially at home’ in
the State,” over “ ‘any and all claims’ brought against a defendant.” (Ibid.)
Specific jurisdiction (the only type at issue in this case) “is different” and can
be exerted over a defendant only in a particular case. (Ibid.)
      As the United States Supreme Court recently explained, specific
jurisdiction “covers defendants less intimately connected with a State, but
only as to a narrower class of claims. The contacts needed for this kind of
jurisdiction often go by the name ‘purposeful availment.’ ” (Ford Motor,


                                         11
supra, 141 S.Ct. at p. 1024.) For a state to assert specific jurisdiction, the
defendant “must take ‘some act by which [it] purposefully avails itself of the
privilege of conducting activities within the forum State.’ [Citation.] The
contacts must be the defendant’s own choice and not ‘random, isolated, or
fortuitous.’ [Citation.] They must show that the defendant deliberately
‘reached out beyond’ its homeby, for example, ‘exploi[ting] a market’ in the
forum State or entering a contractual relationship centered there. [Citation.]
Yet even thenbecause the defendant is not ‘at home’the forum State may
exercise jurisdiction in only certain cases. The plaintiff’s claims . . . ‘must
arise out of or relate to the defendant’s contacts’ with the forum.” (Id. at
pp. 1024−1025, italics added.)
       “The inquiry whether a forum State may assert specific jurisdiction
over a nonresident defendant ‘focuses on “the relationship among the
defendant, the forum, and the litigation.” ’ ” (Walden v. Fiore (2014) 571 U.S.
277, 283–284; accord Pavlovich, supra, 29 Cal.4th at p. 269.) A court may
exercise specific jurisdiction over a nonresident defendant only if: (1) the
defendant has purposefully availed itself of forum benefits; (2) the plaintiff’s
claims are related to or arise out of the defendant’s contacts with the forum
state; and (3) the forum state’s assertion of personal jurisdiction would
comport with fair play and substantial justice. (Pavlovich, supra, 29 Cal.4th
at p. 269; see Ford Motor, supra, 141 S.Ct. at pp. 1024−1025; Bristol-Meyers,
supra, 137 S.Ct. at p. 1780.)
      On a motion to quash the service of summons on jurisdictional grounds,
the plaintiff has the initial burden to prove, by a preponderance of the
evidence, that the defendant had sufficient minimum contacts with the
forum. (Vons, supra, 14 Cal.4th at p. 449.) “To meet this burden, a plaintiff
must do more than make allegations. A plaintiff must support [his]


                                        12
allegations with ‘competent evidence of jurisdictional facts. Allegations in an
unverified complaint are insufficient to satisfy this burden of proof.’ ” (Rivelli
v. Hemm (2021) 67 Cal.App.5th 380, 393 (Rivelli).) “If the plaintiff makes
this showing . . . on the first two requirements (i.e., that the defendant has
purposefully availed itself of the forum and the plaintiff’s claims relate to or
arise out of the defendant’s forum-related contacts), the burden shifts to the
defendant to demonstrate that the exercise of jurisdiction would be
unreasonable.” (Ibid.)
      The specific jurisdictional analysis is “intensely fact-specific.” (Rivelli,
supra, 67 Cal.App.5th at p. 392.) Indeed, both the United States Supreme
Court and our high court have cautioned that the “ ‘minimum contacts’ test
. . . is not susceptible of mechanical application; rather, the facts of each case
must be weighed to determine whether the requisite ‘affiliating
circumstances’ are present.” (Kulko, supra, 436 U.S. at p. 92; Pavlovich,
supra, 29 Cal.4th at p. 268.) “[T]his determination is one in which few
answers will be written ‘in black and white. The greys are dominant and
even among them the shades are innumerable.’ ” (Kulko, at p. 92; Pavlovich,
at p. 268.)
                                       III.
                              Purposeful Availment
      Lawhon contends, based on the undisputed evidence of LG Chem’s
direct sales of 18650 batteries to three California businesses for their use in
electric vehicles, that LG Chem purposefully availed itself of the benefits of




                                        13
conducting business in California. 7 LG Chem asserts these transactions do
not satisfy the purposeful availment requirement, because the market served
by these sales was not a consumer market for standalone, replaceable
batteries. On this, we agree with Lawhon.
      “ ‘The purposeful availment inquiry . . . focuses on the defendant’s
intentionality. [Citation.] This prong is only satisfied when the defendant
purposefully and voluntarily directs his activities toward the forum so that he
should expect, by virtue of the benefit he receives, to be subject to the court’s
jurisdiction based on’ his contacts with the forum.” (Pavlovich, supra, 29
Cal.4th at p. 269.) In a products liability case, like this one, the California
Supreme Court has held that a nonresident manufacturer purposefully avails
itself of the benefits of California when it takes actions “designed to


7      In a footnote of his return brief, Lawhon provides the internet address
of a website and informs us that “[f]rom this main website, one can download
LG Chem’s 44-page Company Profile.” Then without explanation or
elaboration, he “moves” this court to take judicial notice of the “Profile”
pursuant to Evidence Code section 459. It appears from certain arguments in
his return brief that he wishes to rely on the contents of this website for its
purported jurisdictional significance. We deny the request. First, it fails to
comply with any of the requirements in California Rules of Court, rule 8.252,
for seeking judicial notice in a reviewing court. (See Cal. Rules of Court, rule
8.252(a)(1) [a separately-filed motion is required to obtain judicial notice by a
reviewing court], (2)(A)–(C) [the motion must state why the matter to be
noticed is relevant, whether judicial notice was taken by the trial court, and if
not, why the matter is subject to judicial notice under Evidence Code sections
451, 452, or 453].) Second, Lawhon fails to appreciate that “ ‘[t]aking judicial
notice of a document is not the same as accepting the truth of its contents[.]’ ”
(Herrera v. Deutsche Bank National Trust Co. (2011) 196 Cal.App.4th 1366,
1375.) We may not take judicial notice of the truth of the contents of a
website. (See Ragland v. U.S. Bank National Assn. (2012) 209 Cal.App.4th
182, 194.) For these reasons, we disregard any alleged facts that rely on the
contents of the referenced website in deciding LG Chem’s petition for writ of
mandate.

                                        14
consummate a business arrangement in which [it] would profit financially by
selling its product for use in California,” and both knows and intends that its
product will “enter California and . . . be used” in this state. (Secrest Mach.
Corp. v. Superior Court (1983) 33 Cal.3d 664, 671 (Secrest).)
      Following Secrest, California courts have consistently concluded that a
foreign corporation purposefully avails itself of the benefits of the California
forum when it knowingly sells and ships its products to California businesses
for use in California. (See Jayone Foods, Inc. v. Aekyung Industrial Co. Ltd.
(2019) 31 Cal.App.5th 543, 556–557 (Jayone Foods) [South Korean company
that “engaged in a number of direct sales transactions with multiple
California distributors of its consumer products” purposefully availed itself of
the benefits of doing business in California]; Luberski, Inc. v. Oleificio F.LLI
Amato S.R.L. (2009) 171 Cal.App.4th 409, 419 [Italian company that sold
olive oil to California businesses and delivered it to California “had the
expectation that the goods . . . would be utilized in California” and thus
“purposefully availed itself of the [California] forum”].) We have little
difficulty reaching the same conclusion here based on the undisputed
jurisdictional facts. LG Chem sold and shipped millions of its 18650 batteries
over the course of two years to three California companies for their use.
These sales were substantially remunerative for LG Chem. As in Secrest and
Jayone Foods, LG Chem purposefully availed itself of the benefits of doing
business in California.
      LG Chem seeks to refute this conclusion by pointing out that the facts
of this case, in its view, compare unfavorably to the facts of Ford Motor. It
argues that its contacts with California were not as pervasive as the contacts
that Ford had with Minnesota and Montana. The difficulty with this
argument is that Ford Motor is a relatedness case, not a purposeful


                                       15
availment case. In Ford Motor, Ford conceded purposeful availment, so the
Supreme Court was not called to decide whether Ford’s contacts with
Minnesota or Montana met the requirements of purposeful availment. (See
Ford Motor, supra, 141 S.Ct. at p. 1028.) LG Chem’s efforts to distinguish its
contacts with California from Ford’s contacts with Minnesota and Montana in
Ford Motor are therefore not meaningful.
      Taking a different tack, LG Chem emphasizes that the market served
by its sales to California was not a consumer market for standalone,
replaceable batteries. It argues the evidence developed in the trial court
showed it tried to prevent sales of its 18650 batteries to consumers, and that
“trying to prevent the sale of a product to consumers in a forum State is the
opposite of purposeful availment.” This argument conflates the concepts of
purposeful availment and relatedness. (See Jayone Foods, supra, 31
Cal.App.5th at pp. 557–558 [the connection between a manufacturer’s
California-directed activities and the claims at issue is a second-prong
consideration on relatedness, whereas “the nature and quality of [the
manufacturer’s] California sales activities may be considered in deciding
whether the company purposefully availed itself of the privilege of doing
business in the state”].) That LG Chem did not serve a consumer market in
California does not dispel the conclusion it knowingly sold and shipped its
products to California businesses for their use. By doing so, it purposefully
availed itself of the benefits of doing business in California. (Secrest, supra,
33 Cal.3d at p. 671; Jayone Foods, at pp. 556−557.)
      Finally, LG Chem, pointing out the absence of any demonstrated
connection between its sales of batteries to its California customers on the
one hand, and Vapin America, the distributor that allegedly supplied the
battery that injured Lawhon, on the other, argues “[t]here is no other way”


                                       16
the defective battery could have made its way to Lawhon except “as the result
of unilateral actions of third parties unconnected to LG Chem[.]” Relying on
Burger King, supra, 471 U.S. at page 475, LG Chem argues that a finding of
purposeful availment cannot be based on the “ ‘unilateral activit[ies]’ ” of
such unrelated third parties. As we discuss next, we agree with LG Chem
that, under the facts of this case, this evidentiary gap is dispositive, but at
the second prong, not the first prong, of the jurisdictional analysis. At this
stage, based on the evidence of LG Chem’s direct, repeated, and substantially
remunerative sales to three California customers, we conclude that it
purposefully availed itself of the benefits of the California forum.
                                         IV.
                                    Relatedness
      The second element of the minimum contacts test requires a connection
between the plaintiff’s claims and the nonresident defendant’s forum
activities. “In order for a state court to exercise specific jurisdiction, ‘the suit’
must ‘aris[e] out of or relat[e] to the defendant’s contacts with the forum.’ ”
(Bristol-Myers, supra, 137 S.Ct. at p. 1780, quoting Burger King, supra, 471
U.S. at pp. 472−473; accord Ford Motor, supra, 141 S.Ct. at p. 1026.) Stated
another way, “ ‘specific jurisdiction is confined to adjudication of issues
deriving from, or connected with, the very controversy that establishes
jurisdiction.’ ” (Bristol-Myers, at p. 1780, quoting Goodyear Dunlop Tires
Operations, S.A. v. Brown (2011) 564 U.S. 915, 919 (Goodyear).) “When there
is no such connection, specific jurisdiction is lacking regardless of the extent
of a defendant’s unconnected activities in the State.” (Bristol-Myers, at
p. 1781.)
      It is Lawhon’s burden to prove this second prong of the specific
jurisdictional analysis, and he must do that with “ ‘competent evidence of


                                         17
jurisdictional facts.’ ” (Rivelli, supra, 67 Cal.App.5th at p. 393.) In the trial
court, Lawhon sought to dispatch his burden by merely demonstrating that
“LG Chem is selling batteries into the California battery market and [he] was
injured by a battery he purchased in California.” His effort to establish a
connection between LG Chem’s California activities and his product liability
claims ended there. He argued, and the trial court agreed, “[t]hat alone
should be sufficient to establish this prong of the [jurisdictional] test.”
      It is not. As we explain, Lawhon’s alleged injury from an 18650 battery
purchased at a vape shop, whose supply chain is unknown and unconnected
to LG Chem, “ ‘in no sense arise’ ” from LG Chem’s sales of 18650 batteries to
three California companies in the electric vehicle industry for use in electric
vehicles. (Bristol-Myers, supra, 137 S.Ct. at p. 1779, quoting Bristol-Myers
Squibb Co. v. Superior Court (2016) 1 Cal.5th 783, 819 (dis. opn. of Werdegar,
J.).) Nor has Lawhon established that those sales are “related enough” to his
product liability claims to permit the constitutional exercise of jurisdiction
over LG Chem, in this specific suit. (Ford Motor, supra, 141 S.Ct. at p. 1031.)
      But, citing Ford Motor, Lawhon argues that this is the “ ‘paradigm case
of specific jurisdiction’ ” because LG Chem “ ‘serves a market’ ” for a product
in California, “namely, a market for 18650 lithium-ion batteries, ‘and the
product malfunction[ed] there.’ ” The Supreme Court did say in Ford Motor,
that under its precedent, “specific jurisdiction attaches in cases identical to
the ones herewhen a company like Ford serves a market for a product in
the forum State and the product malfunctions there.” (Ford Motor, supra,
141 S.Ct. at p. 1027.) However, Lawhon’s reliance on this isolated quotation
overlooks the chasm that exists between his case and Ford Motor.
      In Ford Motor, a driver of a Ford Explorer was killed in Montana when
the tread separated from a rear tire, and a passenger in a Crown Victoria


                                        18
suffered serious brain damage when his airbag failed to deploy in a crash
that occurred in Minnesota. Each plaintiff sued Ford in the forum where the
accident occurred, asserting products liability claims. (Ford Motor, supra,
141 S.Ct. at p. 1023.) Ford argued each state’s court “had jurisdiction only if
the company’s conduct in the State had given rise to the plaintiff’s claims,”
and that “causal link” did not exist because Ford did not design,
manufacture, or sell in either state “the particular vehicle involved in the
accident.” (Ibid.) Ford designed the models in Michigan, manufactured them
in Kentucky and Canada, and had originally sold the cars at issue outside the
forum States. It was only through later resales and relocations by consumers
that the cars entered Montana and Minnesota. (Ibid.)
      The Supreme Court rejected “Ford’s causation-only approach” as
inconsistent with its own precedent, noting that its “most common
formulation of the rule demands that the suit ‘arise out of or relate to the
defendant’s contacts with the forum.’ ” (Ford Motor, supra, 141 S.Ct. at
p. 1026.) The Court explained that it has “never framed the specific
jurisdiction inquiry as always requiring proof of causationi.e., proof that
the plaintiff’s claim came about because of the defendant’s in-state conduct.”
(Ibid., italics added.) Rather, “[t]he first half of that standard asks about
causation; but the back half, after the ‘or,’ contemplates that some
relationships will support jurisdiction without a causal showing.” (Ibid.,
italics added.) The high court then found that Ford’s was one of those
relationships that supported jurisdiction without a causal showing. (Ibid.)
      “To see why Ford is subject to jurisdiction,” the Supreme Court first
considered “the business that the company regularly conducts in Montana
and Minnesota.” (Ford Motor, supra, 141 S.Ct. at p. 1028.) “By every means
imaginableamong them, billboards, TV and radio spots, print ads, and


                                       19
direct mailFord urges Montanans and Minnesotans to buy its vehicles,”
including the models involved in the accidents. (Ibid.) Ford also
“encourage[s]” and “fosters an active resale market for its old models.” (Id. at
pp. 1028, 1029.) Not only did Ford offer those models for sale, “new or used,
[at dealerships] throughout the States,” it also “work[ed] hard to foster
ongoing connections to its cars’ owners” by regularly maintaining and
repairing them at its local dealerships and distributing replacement parts
through dealerships and auto shops in each state. (Ibid.) Through its
“veritable truckload of contacts” (id. at p. 1031), Ford had “encourage[d]
Montanans and Minnesotans to become lifelong Ford drivers” (id. at p. 1028).
      Based on those in-state activities, the Supreme Court concluded Ford
had “systematically served a market in Montana and Minnesota for the very
vehicles that the plaintiffs allege malfunctioned and injured them in those
States. So there is a strong ‘relationship among the defendant, the forum,
and the litigation’the ‘essential foundation’ of specific jurisdiction.” (Ford
Motor, supra, 141 S.Ct. at p. 1028, italics added.) It is in this context, which
Lawhon omits, that the Supreme Court said “specific jurisdiction attaches in
cases identical to the ones herewhen a company like Ford serves a market
for a product in the forum State and the product malfunctions there.” (Id. at
p. 1027.)
      Moreover, although the majority in Ford Motor was clear there is not
“always” a requirement of a “strict causal relationship between the
defendant’s in-state activity and the litigation” (Ford Motor, supra, 141 S.Ct.
at p. 1026), in response to a contention made by Ford, it went on to suggest
that a causal link might be found in the case. Ford asserted that since it was
consumers who later sold the cars at issue to the States’ residents, the
plaintiffs’ claims would be “just the same” without Ford’s contacts with


                                       20
Montana or Minnesota. (Id. at p. 1029.) Addressing this contention, the
majority found “that assumption is far from clear. For the owners of these
cars might never have bought them, and so these suits might never have
arisen, except for Ford’s contacts with their home States.” (Ibid.) The
majority observed that the consumer may purchase the car because of Ford’s
extensive advertisement, in-state activities “designed to make driving a Ford
convenient there”such as, servicing Ford cars, providing partsand
because “Ford fosters an active resale market for its old models.” (Ibid.) In
other words, Ford, by its in-state conduct, had fostered the very sort of
consumer behavior that undergirded each plaintiff’s claim. (See ibid.)
      We disagree that Ford Motor is anything like the case before us. The
undisputed facts establish that LG Chem did not advertise, market or solicit
buyersoriginal equipment manufacturers or individual consumersfor its
18650 batteries. The business LG Chem regularly conducted in California
consisted of sales of 18650 batteries as industrial component parts to three
companies in the electric vehicle industry, for use in electric vehicles. More
to the point, unlike the Minnesota and Montana markets served by Ford, the
market served by LG Chem’s California sales was not a consumer market.
As such, LG Chem did nothing in California to “urge[ ],” “foster[ ],” or
“encourage[ ]” California consumers like Lawhon to buy, or use, individual
18650 batteries as standalone replacements in consumer products. (See Ford
Motor, supra, 141 S.Ct. at pp. 1023, 1028, 1029, 1031.) Quite the opposite.
LG Chem took steps to prevent precisely Lawhon’s consumer behavior by
placing warning labels on its 18650 batteries and requiring its business
customers to sign declarations of commitment promising not to resell its
batteries to individual consumers. Thus, unlike Ford Motor, it cannot be said
(nor is it even alleged) that LG Chem cultivated and “systematically served a


                                       21
market” for consumer purchase or use of its 18650 batteries as standalone
replacements. (Ford Motor, supra, 141 S.Ct. at p. 1028.)
      Under Ford Motor, it is not enough to satisfy the second prong of the
jurisdictional analysis to simply demonstrate that a company “ ‘serves a
market’ ” for a product in California “ ‘and the product malfunction[ed]
there,’ ” as Lawhon asserts. (Italics added.) “Serves a market” does not
mean “serves any market.” Although under Ford Motor specific jurisdiction
can attach on a lesser, “ ‘relate to’ ” showing, the majority cautioned, “[t]hat
does not mean anything goes. In the sphere of specific jurisdiction, the
phrase ‘relate to’ incorporates real limits, as it must to adequately protect
defendants foreign to a forum.” (Ford Motor, supra, 141 S.Ct. at p. 1026.)
Lawhon, by ignoring the context of the Ford Motor quotation he relies on,
seeks to lower the bar on the relatedness test, turning it into an “anything
goes” approach to specific jurisdiction.
      Essentially, Lawhon contends that specific jurisdiction can be exerted
over LG Chem wherever it sold its 18650 batteries, even if, as here, it
deliberately limited its sales to a narrow range of businesses and tailored
these transactions to avoid a consumer market. Under his contention, there
would potentially be personal jurisdiction over a company in a consumer’s
product liability claim in any jurisdiction that is part of the product’s
distribution chain. That goes too far. “[T]he foreseeability that is critical to
[a] due process analysis is not the mere likelihood that a product will find its
way into the forum State. Rather, it is that the defendant’s conduct and
connection with the forum State are such that he should reasonably
anticipate being haled into court there.” (World-Wide Volkswagen Corp. v.
Woodson (1980) 444 U.S. 286, 297 (World-Wide Volkswagen); Ford Motor,
supra, 141 S.Ct. at p. 1025 [the minimum contacts “doctrine . . . provides


                                        22
defendants with ‘fair warning’—knowledge that ‘a particular activity may
subject [it] to the jurisdiction of a foreign sovereign’ ”].)
      Here, the undisputed facts show LG Chem deliberately structured its
transactions to prevent 18650 batteries from being used by individual
California consumers, like Lawhon, as standalone replacement batteries.
“The Due Process Clause . . . ‘gives a degree of predictability to the legal
system that allows [LG Chem] to structure [its] primary conduct with some
minimum assurance as to where that conduct will and will not render [it]
liable to suit.” (Burger King, supra, 471 U.S. at pp. 471−472, italics added.)
On this record, Lawhon fails to establish that LG Chem’s contacts with
California gave it fair warning of the possibility of being sued in California by
an individual consumer claiming injury from a loose 18650 battery purchased

in a vape shop. 8
      Lawhon contends it does not matter that LG Chem’s sales are only to
“authorized businesses” for use as industrial component parts in electric
vehicles and that he purchased a loose battery “outside [LG Chem’s]
distribution process,” or that LG Chem “has no idea how these batteries end


8     Lawhon contends that LG Chem has previously appeared as a
defendant in 18 lawsuits in California involving claims of personal injury
from 18650 batteries, but he does not develop this point further. The
relevance of this contention is not clear. If it is being suggested that the
existence of these other lawsuits gave LG Chem fair warning of the
possibility of being sued in California for personal injury claims like
Lawhon’s, we disagree. (See Burger King, supra, 471 U.S. at p. 474
[“Although it has been argued that foreseeability of causing injury in another
State should be sufficient to establish such contacts there when policy
considerations so require, the [United States Supreme] Court has
consistently held that this kind of foreseeability is not a ‘sufficient
benchmark’ for exercising personal jurisdiction.”], quoting World-Wide
Volkswagen, supra, 444 U.S. at p. 295.)

                                         23
up in California vape shops for resale.” Because under his reading of Ford
Motor, “a plaintiff need not prove there is a causal connection between their
injuries and a defendant’s in-state conduct.” In his words, he “need not prove
that his battery left an LG Chem manufacturing plant in Korea, jumped on a
freightliner, arrived in a California port, and was transported to Vapin’ the
619.” Lawhon’s focus on causation misses the mark. Evidence of what
happened downstream in the distribution chain once LG Chem shipped its
18650 batteries to its business customers is relevant to whether Lawhon’s
claims are related to those sales.
      On this point, Bristol-Myers is instructive. In Bristol-Myers, a group of
plaintiffs consisting of California residents and residents of other States sued
Bristol-Myers Squibb (BMS), alleging the company’s drug Plavix had
damaged their health. The nonresident plaintiffs did not allege that they
obtained Plavix (which was designed and manufactured outside of California)
in California or from any other California source or that they were injured by
Plavix in California. (Bristol-Myers, supra, 137 S.Ct. at pp. 1777–1778.)
Based on these facts, the United States Supreme Court held specific
jurisdiction was lacking because there was no connection between California
and the nonresident plaintiffs’ specific claims. (Id. at p. 1781.) But in what
the Court described as “a last ditch contention,” the nonresident plaintiffs
asserted that BMS’s “ ‘decision to contract with a California company
[McKesson] to distribute [Plavix] nationally’ provides a sufficient basis for
personal jurisdiction.” (Id. at p. 1783.) The Court rejected that contention,
finding “[t]he bare fact that BMS contracted with a California distributor is
not enough to establish personal jurisdiction in the State.” (Ibid.) It noted
that “[i]n this case, it is not alleged that BMS engaged in relevant acts
together with McKesson in California. . . . And the nonresidents ‘have


                                       24
adduced no evidence to show how or by whom the Plavix they took was
distributed to the pharmacies that dispensed it to them.’ ” (Ibid., italics
added.)
      Here, the jurisdictional facts developed by Lawhon suffer from a
similar evidentiary gap. Although Lawhon has established that LG Chem
sold 18650 batteries to three companies in California, he has “ ‘adduced no
evidence to show how or by whom the [allegedly defective 18650 battery] was
distributed to’ ” the vape industry wholesaler (Vapin America) and retailer
(Vapin’ the 619) that ultimately sold it to him. (Bristol-Myers, supra, 137
S.Ct. at p. 1783.) Nor does he show that LG Chem “engaged in relevant acts
together with” its three California customers. (See ibid.) Indeed, Lawhon
concedes his evidence showed “that after [LG Chem] sells a[n] 18650 lithium-
ion battery to a customer in California, the battery’s final destination is no
longer within LG Chem[ ]’s control.” As in Bristol-Myers, the “bare fact” that
LG Chem “contracted with” California companies in the electric vehicle
industry “is not enough to establish personal jurisdiction in [this] State.”
(Ibid.) That is because, “even regularly occurring sales of a product in a State
do not justify the exercise of jurisdiction over a claim unrelated to those
sales.” (Goodyear, supra, 564 U.S. at p. 931, fn. 6, italics added; accord
Bristol-Myers, at p. 1781.)
      Yet, the trial court ruled “it [wa]s sufficient that LG Chem shipped and
sold 18650 lithium-ion batteries in California and one such battery allegedly
caused [Lawhon] harm.” The trial court’s reliance on LG Chem’s sales of
18650 batteries to three California companies for use in electric vehicles looks
like the “ ‘sliding scale approach’ ” that the Supreme Court rejected in Bristol-
Myers. (Bristol-Myers, supra, 137 S.Ct. at p. 1781.) Under that approach,
which the high court stated “resembles a loose and spurious form of general


                                       25
jurisdiction,” “the strength of the requisite connection between the forum and
the specific claims at issue is relaxed if the defendant has extensive forum
contacts that are unrelated to those claims.” (Ibid.) Finding no precedential
support for this approach, the Court reiterated: “For specific jurisdiction, a
defendant’s general connections with the forum are not enough. . . . ‘[A]
corporation’s “continuous activity of some sorts within a state . . . is not
enough to support the demand that the corporation be amenable to suits
unrelated to that activity.” ’ ” (Ibid., quoting Goodyear, supra, 564 U.S. at
p. 927.) Since Lawhon’s products liability claims have no demonstrated
connection to LG Chem’s sales of 18650 batteries in California, specific

jurisdiction is lacking. 9
                                        V.
              Lawhon’s Reliance on Other Cases Against LG Chem
      Lawhon warns that if we conclude he has not met his burden of
establishing forum-relatedness, we will be out of step with the decisions of
“many courts” that have upheld specific jurisdiction over LG Chem in
products liability cases involving defective 18650 batteries. He directs our
attention to the following four decisions: Berven v. LG Chem, Ltd. (E.D. Cal.
Apr. 18, 2019, No. 1:18-CV-01542-DAD-EPG) 2019 WL 1746083 (Berven),
report and recommendation adopted in Berven v. LG Chem, Ltd. (E.D. Cal.,
Sept. 26, 2019, No. 1:18-cv-01542-DAD-EPG), 2019 WL 4687080 (Berven II);
LG Chem, Ltd. v. Lemmerman (2021) 361 Ga.App. 163 (Lemmerman); Tieszen



9      Because Lawhon has not met his threshold burden of demonstrating
facts justifying the exercise of jurisdiction, we need not and do not consider
whether the exercise of jurisdiction over LG Chem would comport with fair
play and substantial justice. (See Vons, supra, 14 Cal.4th at p. 449; accord
Rivelli, supra, 67 Cal.App.5th at p. 404.)

                                        26
v. EBay, Inc. (D.S.D. Sept. 10, 2021, No. 4:21-CV-04002-KES) 2021 WL
4134352 (Tieszen); and LG Chem America, Inc. v. Morgan (Tex.App. Dec. 15,

2020, No. 01-19-00665-CV) 2020 WL 7349483 (Morgan). 10
      Lawhon contends that, in each of these cases, the courts rejected LG
Chem’s arguments that because it sold its 18650 batteries as industrial
component parts to original equipment manufacturers, and not as
standalone, replaceable batteries to consumers, the required relationship
between its forum activities and the plaintiff’s claims was missing. In doing
so, he contends these courts determined that LG Chem’s arguments provided




10    In response to Lawhon’s four cases, LG Chem counters with another 14
cases, also involving products liability claims based on injuries from a
defective 18650 battery, in which specific jurisdiction over LG Chem was
rejected. Like the cases relied on by Lawhon, none of LG Chem’s cases are
controlling, and LG Chem simply presents them as a string of citations. We
therefore do not discuss them in detail. (See Barbero v. Flawless Vape
Wholesale & Distribution Inc. (N.Y., Feb. 27, 2020, No. 901523-19) 2020 N.Y.
Misc. LEXIS 10417; Death v. Mabry (W.D.Wash., Dec. 13, 2018, No. C18-5444
RBL) 2018 U.S. Dist. LEXIS 210497; Eriksen v. ECX, LLC (Wash.App., Nov.
2, 2020, No. 79473-6-I) 2020 Wash. App. LEXIS 2839; LG Chem, Ltd. v.
Granger (Tex.App., May 27, 2021, No. 14-19-00814-CV) 2021 Tex.App. LEXIS
4203; State ex rel. LG Chem, Ltd. v. McLaughlin (Mo. 2020) 599 S.W.3d 899;
LG Chem, Ltd. v. Turner (Tex.App., May 27, 2021, No. 14-19-00326-CV) 2021
Tex. App. LEXIS 4200; Macias v. LG Chem (C.D.Cal., May 7, 2021, No. SA
CV 20-02416-DOC-(ADSx)) 2021 U.S. Dist. LEXIS 134407; Miller v. LG
Chem, Ltd. (N.C.App., Feb. 1, 2022, No. COA20-687) 2022-NCCOA-55;
Payrovi v. LG Chem America, Inc. (N.D.Cal. 2020) 491 F.Supp.3d 597; Reyes
v. Freedom Smokes, Inc. (N.D.Ohio, Apr. 6, 2020, No. 5:19-cv-2695) 2020 U.S.
Dist. LEXIS 59772; Richter v. LG Chem, Ltd. (N.D.Ill., Oct. 2, 2020, No.18-
CV-50360) 2020 U.S. Dist. LEXIS 183091; Schexnider v. E-Cig Central, LLC
(Tex.Ct.App., Nov. 25, 2020, No. 06-20-00003-CV) 2020 Tex.App. LEXIS
9232; Walsh v. LG Chem Ltd. (9th Cir. 2020) 834 F.Appx 310; Yamashita v.
LG Chem, Ltd. (D.Hawaii, July 31, 2020, No. 20-cv-00129) 2020 U.S. Dist.
LEXIS 136825.)

                                      27
a defense of product misuse to the merits of the products liability action, but
not a defense to jurisdiction. We do not find these cases persuasive.
      Preliminarily, we observe the cases cited by Lawhon consist of
unpublished district court orders (Berven and Tieszen) and the decisions of a
Georgia intermediate appellate court (Lemmerman) and Texas intermediate
appellate court (Morgan). As such, these cases are only authoritative to the
extent we find them persuasive. (See Rohr Aircraft Corp. v. County of San
Diego (1959) 51 Cal.2d 759, 764 [“[T]he decisions of the lower federal courts
on federal questions are merely persuasive.”], revd. on other grounds (1960)
362 U.S. 628; Balsam v. Trancos, Inc. (2012) 203 Cal.App.4th 1083, 1100 [“a
nonpublished federal district court case can be citable as persuasive
authority”]; Lebrilla v. Farmers Group, Inc. (2004) 119 Cal.App.4th 1070,
1077 [“Decisions of the courts of other states are only regarded as ‘persuasive
. . . depending on the point involved[.]’ ”].)
      We further observe, as we previously noted, that the specific
jurisdictional analysis “is intensely fact-specific” (Rivelli, supra, 67
Cal.App.5th at p. 392) and “is not susceptible of mechanical application”
(Kulko, supra, 436 U.S. at p. 92; Pavlovich, supra, 29 Cal.4th at p. 268). In
each case cited by Lawhon, the relevant procedure required the court to
accept the plaintiff’s uncontroverted jurisdictional allegations as true. (See
Berven, supra, 2019 WL 1746083, at p. *7; Lemmerman, supra, 361 Ga.App.
at pp. 168–169; Tieszen, supra, 2021 WL 4134352, at p. *1; Morgan, supra,
2020 WL 7349483, at pp. *5–6.) Under California procedure, a plaintiff must
present competent evidence of jurisdictional facts and cannot rely on
allegations. (Rivelli, at p. 393.) The resulting factual scenario considered by
each court also materially differed from the jurisdictional facts present here.
(See Berven, at p. *7; Berven II, supra, 2019 WL 4687080, at pp. *2–3 [district


                                         28
court order adopting magistrate court’s report of findings and
recommendations]; Lemmerman, at pp. 164–165; Tieszen, supra, 2021 WL
4134352, at p. *5; Morgan, supra, 2020 WL 7349483, at p. *2.)
      In Berven, for example, the relevant federal procedure required the
court to accept as true a number of uncontroverted jurisdictional allegations
the plaintiff made on information and belief, and which differ materially from
the jurisdictional facts developed in this case. (Berven, supra, 2019 WL
1746083, at p. *7.) The plaintiff alleged, for example, that LG Chem had
engaged in a practice of selling substandard 18650 batteries to distributors
throughout the world, with knowledge they would end up in the electronic
cigarette market in California. (Id. at p. *3.) Moreover, the opinion that
Lawhon relies on is a report of findings and recommendations by the
magistrate court, not a dispositive ruling. Although the district court
adopted the recommendations, it did so upon a de novo review in which it did
not rely on or adopt the magistrate court’s reasoning, including the reasoning
relied on by Lawhon. (See Berven II, supra, 2019 WL 4687080, at pp. *1–2.)
      Similarly, in Lemmerman, under Georgia state court procedure, LG
Chem, in objecting to the exercise of specific jurisdiction, was required to
refute the plaintiff’s jurisdictional allegations and establish the “absence of
jurisdiction.” (Lemmerman, supra, 361 Ga.App. at p. 163.) In California,
that burden is on the plaintiff. (See Vons, supra, 14 Cal.4th at p. 449.) The
plaintiff’s complaint included allegations that “LG Chem advertised,
marketed, sold, distributed, and placed its 18650 lithium-ion batteries
(including the battery at issue . . .) into the stream of commerce in Georgia
through the use of wholesalers, distributors, and retailers ‘with reasonable
expectation that [its products] would be used in this state and which [were]
in fact used in this state.’ ” (Lemmerman, at p. 165.) The plaintiff also


                                       29
presented evidence that LG Chem’s “lithium-ion batteries were used for a
variety of consumer devices such as smartphones and laptops.” (Id. at p. 166,
fn. omitted.) Whether these additional facts would be sufficient to establish
specific jurisdiction, they are absent from Lawhon’s case.
      In affirming the trial court’s rejection of LG Chem’s challenge to the
exercise of specific jurisdiction, the Lemmerman court observed the plaintiff’s
“uncontroverted factual allegations are that LG Chem advertised, marketed,
distributed, and placed its 18650 lithium-ion batteries into the Georgia
market and did substantial business [t]here.” (Lemmerman, supra, 361
Ga.App. at pp. 173–174.) It found these allegations met the requirements of
Ford Motor and established that the plaintiff’s “claims and LG Chem’s
activities in Georgia are sufficiently related so as to be ‘close enough to
support specific jurisdiction.’ ” (Id. at p. 174, quoting Ford Motor, supra, 141
S.Ct. at p. 1032.) Here, it was undisputed that LG Chem did not advertise or
market its 18650 lithium batteries in California, to either consumers or
business customers.
      As this discussion makes clear, the jurisdictional facts that were before
the court in Berven and Lemmerman were different from the facts that
Lawhon has presented in this case. Morgan and Tieszen are similarly
distinguishable. (See Morgan, supra, 2020 WL 7349483, at p. *8 [denying LG
Chem’s challenge to personal jurisdiction, in part because the plaintiff’s
undisputed allegations and evidence showed LG Chem “marketed and
shipped . . . 18650 batteries into Texas through a wholly-owned distributor
that sold [its] batteries in Texas,” and assuming for purposes of its
jurisdictional analysis that LG Chem “shipped the actual battery that injured
[the plaintiff] to Texas”]; Tieszen, supra, 2021 WL 4134352, at p. *6 [denying
LG Chem’s motion to dismiss for lack of personal jurisdiction based, in part,


                                        30
on plaintiff’s allegations that “LG Chem sells and distributes 18650 lithium-
ion cell batteries in South Dakota, . . . [plaintiff] purchased such a battery
online while in South Dakota, and . . . [plaintiff] was injured by an 18650
lithium-ion cell battery in South Dakota”].)
      And to the extent these courts reasoned that LG Chem’s argument
about the intended purpose of its 18650 batteries was relevant to liability but
not jurisdiction, we simply disagree. Because the specific jurisdiction
analysis requires an examination of the defendant’s case-specific conduct,
inevitably some “facts relevant to jurisdiction may also bear on the merits of
the complaint.” (In re Automobile Antitrust Cases I & II (2005) 135
Cal.App.4th 100, 110; see Regents of University of New Mexico v. Superior
Court (1975) 52 Cal.App.3d 964, 970, fn. 7 [“[W]hen in personam jurisdiction
is claimed on the basis of a foreign defendant’s alleged forum-related
activities in connection with the cause of action pleaded, facts relevant to the
question of jurisdiction often bear upon the basic merits of the complaint”].)
It is the merits of the plaintiff’s claims that we do not consider when deciding
questions of personal jurisdiction. (See Regents of University of New Mexico,
at p. 970, fn. 7 [observing that “[s]pecial appearances are not proper occasions
for testing the legal or factual merits of a complaint”].) Thus, LG Chem can
rely on its theory to support its position that there is a jurisdiction-defeating
gap between its forum contacts and Lawhon’s injuries, even though the same
theory might also support a defense to liability.
      For these reasons, the four cases cited by Lawhon are factually and
procedurally distinct, and ultimately unpersuasive. It remains our view that
Lawhon failed to meet his threshold burden of establishing that the required
connection exists between LG Chem’s sales of 18650 batteries to three
California companies, for use as industrial component parts in electric


                                        31
vehicles, and his injuries from a standalone 18650 battery purchased at a
vape shop. As a result, the trial court may not exercise personal jurisdiction
over LG Chem in this products liability case consistent with the
Constitutions of California and the United States. It erred in denying LG
Chem’s motion to quash.
                                DISPOSITION
      The order to show cause is discharged. Let a writ of mandate issue
directing the respondent court to vacate its order denying LG Chem’s motion
to quash service of summons for lack of personal jurisdiction and enter a new
order granting the motion to quash. LG Chem is entitled to its costs incurred
in this writ proceeding. (Cal. Rules of Court, rule 8.278(a)(1).)



                                                                         DO, J.

WE CONCUR:



O'ROURKE, Acting P. J.



AARON, J.




                                       32